Name: Commission Regulation (EC) No 1392/94 of 17 June 1994 amending for the seventh time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: animal product;  means of agricultural production;  Europe;  prices;  agricultural activity;  trade policy
 Date Published: nan

 18 . 6. 94 Official Journal of the European Communities No L 152/25 COMMISSION REGULATION (EC) No 1392/94 of 17 June 1994 amending for the seventh time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3088/93 (3), as last amended by Regulation (EC) No 767/94 0 ; Article 1 Regulation (EC) No 3088/93 is hereby amended as follows : 1 . The following paragraph 6 is added to Article 1 : '6 . If the numbers in paragraphs 2, 3 and 5 relating to live pigs are reached, aid may be granted for the following 255 500 live pigs on the terms laid down in paragraph 2 and for the following 109 500 live pigs on the terms laid down in paragraph 3 .' 2. The following subparagraph is added to Article 2 ( 1 ) : 'However, young piglets and piglets raised in the zones of the district of Weser-Ems which are part of Annex I of the said Decision, can also be delivered.' Whereas, because of the length of the restrictions on the free movement of goods, the number of live pigs laid down in Article 1 (2), (3) and (5) of Regulation (EC) No 3088/93 for which an aid may be granted for the delivery to the German authorities, is exhausted since 2 May 1994 ; whereas the restrictions on the free movement of goods continue and it is therefore necessary to increase the number of eligible live pigs as from this date ; Whereas the trade restrictions caused by the application of the veterinary measures disturb seriously the marketing of piglets raised in certain areas of the district of Weser ­ Ems ; whereas it is therefore appropriate to include these areas in the exceptional market support measures ; 3 . In Article 4 ( 1 ), 'ECU 105 is replaced by 'ECU 115'. 4. The following Article is inserted : 'Article 5a Community financing shall be subject to the introduc ­ tion of the necessary checks by the German author ­ ities.'Whereas the aid granted on the delivery of heavy pigs should be adjusted in line with the situation on the markets, taking account of the rise in market prices in the month of May 1994 ; Whereas Community financing of the aid is dependent on more effective checks by the German authorities ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 June 1994 ; however, the provisions of Article 1 ( 1 ) and (3) shall apply from 2 May 1994. (') OJ No L 282, 1 . 11 . 1975, p. 1 . O OJ No L 129, 11 . 5. 1989, p. 12. O OJ No L 277, 10. 11 . 1993, p. 30. (4) OJ No L 90, 7. 4. 1994, p. 21 . No L 152/26 Official Journal of the European Communities 18 . 6. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1994. For the Commission Rene STEICHEN Member of the Commission